DETAILED ACTION
The instant application having Application No. 16/422,167 filed on 05/24/2019 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 4, 9, 12, 17 and 20 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant's arguments, see Remarks, filed on 03/23/2021, with respect to the rejection(s) of claims 1-20 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (U.S. Patent # 8,185,127 B1 hereinafter Cai) in view of Black (Pub # US 2003/0067897 A1), and further in view of Jung et al. (Pub # US 2016/0212757 A1 hereinafter Jung).
Regarding claim 1, Cai teaches “a method comprising: storing, by a network device of a radio access network, a quality of service (QoS) profile;” as [(Col. 6, lines 36-38), QoS server 308 is any computing platform that may store and enforce quality of service profiles for a network's subscribers.] “determining, by the network device, that there is data to transmit to an end device;” [(Col. 4, lines 61-67 and Col. 5, lines 1-3), Use of the communication network is allocated to the first wireless device based upon the QoS profile (202). As described above, the QoS profile includes user permissions for utilizing the communication network. The first wireless device may use the communication network in many ways, including making voice calls, establishing data sessions, streaming video, sharing text messages and utilizing any other communication capability of the wireless device. Each of these uses requires network resources, including varying levels of bandwidth.] “determining, by the network device, available network resources;” [(Col. 8, lines 6-7), QoS server 308 to determine the availability of network resources on communication system 300.].
However, Cai does not specifically disclose obtaining, by the network device, an instantaneous throughput value and an average throughput value of the end device pertaining to a previous downlink communication from the network device to the end device via a data radio bearer; calculating, by the network device, a priority value based on a ratio of the instantaneous throughput value and the average throughput value; and generating, by the network device, a 
In an analogous art, Black teaches “obtaining, by the network device, an instantaneous throughput value” as (Para. 0010), An embodiment of the invention provides a method for controlling a data transmission between a transmission source (e.g., a base station) and a receiving device (e.g., a remote terminal). In accordance with the method (which is typically performed at the remote terminal), a current transmission at a current data rate for a current transmission interval is received..] “and an average throughput value of the end device pertaining to a previous downlink communication from the network device to the end device via a data radio bearer;” [(Para. 0010), The average throughput can be obtained by averaging a value indicative of a throughput (e.g., the current data rate) for the current transmission with other values indicative of throughput for one or more prior transmissions in one or more prior transmission intervals.] “and generating, by the network device, a schedule to transmit the data from the network device to the end device based on the QoS profile, the priority value, and the available network resources” [(Para. 0050), As noted above, a data transmission to a remote terminal is typically scheduled, and a packet may or may not be transmitted to the remote terminal in any given transmission interval. The scheduling of data transmission is dependent on a number of factors such as, for example, the priority of the data user, the amount of data to transmit, the link conditions, and so on.].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Black’s teaching into Cai’s teaching. The motivation for making the above modification would be for controlling transmissions in a variable [Black: Para. 0009].
However, the combination of Cai and Black does not specifically disclose calculating, by the network device, a priority value based on a ratio of the instantaneous throughput value and the average throughput value.
In an analogous art, Jung teaches “calculating, by the network device, a priority value based on a ratio of the instantaneous throughput value and the average throughput value” as [(Para. 0034), In the present disclosure, a priority value is defined to be a value obtained by dividing a maximum throughput by an average throughput as shown by EQN.  (1) below.  The priority value may be referred to as a scheduling metric].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jung’s teaching into Cai’s and Black’s teachings. The motivation for making the above modification would be for applying proportional fair scheduling to determine scheduling priorities of user equipments (UEs) in consideration of both UE channel states and UE categories or capabilities in a packet-based mobile communication system [Jung: Para. 0002].
Regarding claim 2, the combination of Cai and Black teaches “wherein the data radio bearer is included in a radio access network slice” as [(Col. 4, lines 24-26), Examples of capacity or bandwidth constraints include throughput through a network element, node or communication link that may be referred to as the element's capacity.]. 
However, the combination of Cai and Black does not specifically disclose the calculating further comprising: calculating, by the network device, the priority value based on the ratio of the 
In an analogous art, Jung teaches “the calculating further comprising: calculating, by the network device, the priority value based on the ratio of the instantaneous throughput value and the average throughput value, and a weight of the radio access network slice” as [(Para. 0034), In the present disclosure, a priority value is defined to be a value obtained by dividing a maximum throughput by an average throughput as shown by EQN.  (1) below.  The priority value may be referred to as a scheduling metric… (Para. 0038), When the current throughput is more weighted, the average throughput changes relatively rapidly]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jung’s teaching into Cai’s and Black’s teachings. The motivation for making the above modification would be for applying proportional fair scheduling to determine scheduling priorities of user equipments (UEs) in consideration of both UE channel states and UE categories or capabilities in a packet-based mobile communication system [Jung: Para. 0002].
Regarding claim 3, the combination of Cai, Black and Jung, specifically Jung teaches “wherein the priority value is further calculated based on a first parameter value that is applied to the instantaneous throughput value and a second parameter value that is applied to the average throughput value” as [(Para. 0034), In the present disclosure, a priority value is defined to be a value obtained by dividing a maximum throughput by an average throughput as shown by EQN.  (1) below.  The priority value may be referred to as a scheduling metric].
Regarding claim 4, the combination of Cai, Black and Jung, specifically Jung teaches “wherein the first parameter value and the second parameter value are exponents and dynamic values” as [(Para. 0009), determining the first maximum throughput for each UE based on channel quality information received from one or more UEs and UE levels…. (Para. 0023), computation of the maximum throughput may be performed both in consideration of the UE level and without consideration thereof …. (Para. 0035), The average throughput may be computed in various ways.  The time duration used to compute the average throughput may be specified in various ways.  For example, in the Wideband Code Division Multiple Access (WCDMA) system, the time duration may be set to 1024 subframes (about 2 seconds) or 512 subframes (about 1 second).].  
Regarding claim 5, the combination of Cai, Black and Jung, specifically Jung teaches “further comprising: obtaining, by the network device from the end device, channel quality information that includes one or more of a Reference Signal Receive Power (RSRP), a Received Signal Strength Indicator (RSSI), or a signal-to-noise ratio (SNR),” as [(Para. 0029), The channel quality indicator (CQI) is a type of channel quality information. The higher the CQI, the better the channel is] “and wherein the generating further comprising: generating, by the network device, the schedule to transmit the data to the end device based on the QoS profile, the priority value, the available network resources, and the channel quality information” [(Para. 0031), FIG. 3 is a flowchart of a procedure performed by the base station to conduct scheduling by use of UE levels and channel quality information.].  
Regarding claim 6, the combination of Cai, Black and Jung, specifically Jung teaches “further comprising: transmitting, by the network device to the end device, the data based on the schedule” as [(Para. 0025), A scheduler of the ENB 110 may perform scheduling, or resource allocation, for the UE 120 and UE 130 for downlink transmission or uplink transmission].  
claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 7, 8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Black, further in view of Jung and further in view of Baghel et al. (Pub # US 2020/0145799 A1 hereinafter Baghel).
Regarding claim 7, the combination of Cai, Black and Jung does not specifically disclose wherein the QoS profile includes a Fifth Generation QoS Identifier that indicates Fifth Generation QoS parameters, and the Fifth Generation QoS parameters include a default priority level.
In an analogous art, Baghel teaches “wherein the QoS profile includes a Fifth Generation QoS Identifier that indicates Fifth Generation QoS parameters, and the Fifth Generation QoS parameters include a default priority level” as [(Para. 0064), In some wireless communications systems (e.g., a fifth generation (5G) new radio (NR) wireless network …. (Para. 0028), the first QoS includes a first priority level for the first data packet].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baghel’s teaching into Cai’s, Black’s and Jung’s teachings. The motivation for making the above modification would be for allowing transmitting devices to adjust transmission parameters (e.g., transmit power, modulation and coding scheme (MCS)), until reaching an optimal power and/or MCS [Baghel: See Abstract].
Regarding claim 8, the combination of Cai, Black, Jung and Baghel, specifically Baghel teaches “wherein the network device is a next generation Node B (gNB)” as [(Para. 0070), Base stations 105 described herein may include or may be referred to by those skilled in the art as a base transceiver station, a radio base station, an access point, a radio transceiver, a NodeB, an eNodeB (eNB), a next-generation NodeB or giga-NodeB (either of which may be referred to as a gNB), a Home NodeB, a Home eNodeB, or some other suitable terminology.].
claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463